BISTLINE, J.,
specially concurring.
I fully concur in the Court’s opinion other than to add that ample authority supports the proposition that an appropriate writ be directed to Jerri Beeman requiring her to return the child of the parties to the father, albeit that the writ may be nonproductive until such time as she is amenable or susceptible to service of process. Clemens v. Kinsley, 72 Idaho 251, 239 P.2d 266 (1951) (and copious other authority cited therein); Ex Parte Derr, 70 Idaho 527, 224 P.2d 306 (1950).